Case
Case 1:20-cv-24583-BB
     0:19-cv-60098-BB Document
                      Document 8-3 Entered on
                               31 Entered  on FLSD
                                              FLSD Docket
                                                   Docket 04/08/2019
                                                          11/29/2020 Page
                                                                     Page 11 of
                                                                             of 55




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 19-cv-60098-BLOOM/Valle

 ROSALINDA HARTSING,

            Plaintiff,

 v.

 BB&T CORPORATION and
 GUADALUPE MARZOA,

       Defendants.
 ________________________________/

                               ORDER ON MOTION FOR REMAND

            THIS CAUSE is before the Court upon Plaintiff Rosalinda Hartsing’s (“Plaintiff”) Motion

 to Remand Plaintiff’s Complaint to Broward Circuit Court, ECF No. [16] (the “Motion”).

 Defendant BB&T Corporation (“BB&T”) filed a response, ECF No. [22] (“Response”). The Court

 has carefully considered the Motion, the Response, the record in this case and the applicable law,

 and is otherwise fully advised. For the reasons set forth below, the Motion is granted.

       I.       BACKGROUND

            This case arises as a result of Plaintiff’s alleged termination based upon disability. See

 ECF No. [1-1] at 6-9 (“Complaint”). In the Complaint, Plaintiff asserts a claim for violation of

 the Florida Civil Rights Act, Fla. Stat. § 760.10, against BB&T and a claim for tortious interference

 with business relationship against her supervisor Defendant Guadalupe Marzoa (“Marzoa”). 1

 Plaintiff initially filed her Complaint in Broward County Circuit Court. BB&T filed a notice of

 removal to this Court on January 11, 2019, ECF No. [1] (“Notice”), based upon diversity




 1
     Marzoa did not respond to the instant Motion because she had not yet been served with process.
Case
Case 1:20-cv-24583-BB
     0:19-cv-60098-BB Document
                      Document 8-3 Entered on
                               31 Entered  on FLSD
                                              FLSD Docket
                                                   Docket 04/08/2019
                                                          11/29/2020 Page
                                                                     Page 22 of
                                                                             of 55

                                                               Case No. 19-cv-60098-BLOOM/Valle


 jurisdiction. Plaintiff now moves for remand on the basis that the amount in controversy is not

 met, and that, contrary to BB&T’s assertion in the Notice, Marzoa was not fraudulently joined as

 a non-diverse defendant. Because the question of fraudulent joinder is dispositive, the Court

 considers it first.

     II.      LEGAL STANDARD

           A removing defendant bears the burden of proving proper federal jurisdiction.” Coffey v.

 Nationstar Mortg., LLC, 994 F. Supp. 2d 1281, 1283 (S.D. Fla. 2014). District courts have

 diversity jurisdiction over cases in which the parties are completely diverse and the amount in

 controversy exceeds $75,000. 28 U.S.C. § 1332. “In a removal case alleging fraudulent joinder,

 the removing party has the burden of proving that either: (1) there is no possibility the plaintiff can

 establish a cause of action against the resident defendant; or (2) the plaintiff has fraudulently pled

 jurisdictional facts to bring the resident defendant into state court.” Pacheco de Perez v. AT&T

 Co., 139 F.3d 1368, 1380 (11th Cir. 1998) (internal citations and quotations omitted).

           “The burden of establishing fraudulent joinder is a heavy one. Where a plaintiff states even

 a colorable claim against the resident defendant, joinder is proper and the case should be remanded

 to state court. The determination of whether a resident defendant has been fraudulently joined

 must be based upon the plaintiff’s pleadings at the time of removal, supplemented by any affidavits

 and deposition transcripts submitted by the parties.” Id. (internal citations omitted). “In making

 its determination, the district court must evaluate factual allegations in the light most favorable to

 the plaintiff and resolve any uncertainties about the applicable law in the plaintiff’s favor.” Id. A

 court is to resolve the question of fraudulent joinder using a similar standard as the one applied to

 a motion for summary judgment. Legg v. Wyeth, 428 F.3d 1317, 1322-23 (11th Cir. 2005).

 Furthermore, “the claims against those defendants who are alleged to be fraudulently joined must




                                                    2
Case
Case 1:20-cv-24583-BB
     0:19-cv-60098-BB Document
                      Document 8-3 Entered on
                               31 Entered  on FLSD
                                              FLSD Docket
                                                   Docket 04/08/2019
                                                          11/29/2020 Page
                                                                     Page 33 of
                                                                             of 55

                                                              Case No. 19-cv-60098-BLOOM/Valle


 be obviously frivolous, and the mere possibility of stating a valid cause of action makes joinder

 legitimate.” Carl’s Furniture, Inc. v. APJL Consulting, LLC, No. 15-60023-CIV, 2015 WL

 1467726, at *3 (S.D. Fla. Mar. 30, 2015) (internal citation omitted). Overall, “[t]he plaintiff need

 not have a winning case against the allegedly fraudulent defendant; he need only have a possibility

 of stating a valid cause of action in order for the joinder to be legitimate.” Triggs v. John Crump

 Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998).

    III.      ANALYSIS

           In the Notice, BB&T asserts that although Marzoa is a citizen of Florida, her citizenship

 should be ignored for purposes of determining diversity jurisdiction because she has been

 fraudulently joined. See ECF No. [1] at 6. Specifically, BB&T argues that Plaintiff’s tortious

 interference claim against Marzoa is premised upon the allegation that Marzoa interfered with

 Plaintiff’s employment relationship with BB&T by terminating Plaintiff, and that under Florida

 law, a party cannot tortiously interfere with its own relationship. In other words, because Marzoa

 was Plaintiff’s supervisor, and also an employee of BB&T, she cannot be liable to another BB&T

 employee like Plaintiff for tortious interference as a matter of law.

           The parties rely upon the same case in support of opposite arguments—Alexis v. Ventura,

 66 So. 2d 986 (Fla. 3d DCA 2011). Plaintiff argues that Alexis stands for the proposition that an

 employee may state a cause of action against a supervisor in an employment case, where actions

 of the supervisor were solely with ulterior purposes. BB&T argues that Alexis holds that a

 supervisor can be sued for tortious interference with an employment relationship only when he or

 she has acted outside the course and scope of employment, solely for ulterior purpose, and not in

 the employer’s best interests. BB&T provides the Declaration of Kelly Bilancione, ECF No. [1-

 2], to demonstrate that Plaintiff’s termination was approved and based upon performance




                                                   3
Case
Case 1:20-cv-24583-BB
     0:19-cv-60098-BB Document
                      Document 8-3 Entered on
                               31 Entered  on FLSD
                                              FLSD Docket
                                                   Docket 04/08/2019
                                                          11/29/2020 Page
                                                                     Page 44 of
                                                                             of 55

                                                             Case No. 19-cv-60098-BLOOM/Valle


 deficiencies.   BB&T argues further that the allegations regarding tortious interference are

 conclusory and therefore fail to state a claim. Moreover, in the Amended Complaint, ECF No. [15]

 (“Amended Complaint”), Plaintiff fails to present any evidence to support that Marzoa acted with

 a sole ulterior purpose to the detriment of BB&T. The Court does not agree.

        First, Plaintiff need not present evidence to support her claim at this juncture—she need

 only state a colorable claim. Second, in Alexis, the court recognized that a claim for tortious

 interference may lie against a co-employee. 66 So. 3d at 988. “Although an allegation that

 defendant was maliciously motivated does not by itself mean that defendant acted outside the

 scope of his employment, an allegation that the defendant was not acting on the employer’s behalf

 or was acting to its detriment satisfies the ‘third party’ requirement.” Id. (quoting Sloan v. Sax,

 505 So. 2d 526, 528 (Fla. 3d DCA 1987)) (quotations and alterations omitted). Here, in the

 Complaint (and Amended Complaint), Plaintiff has alleged that Marzoa’s actions were made with

 ulterior motives and detrimental to the interests of her employer, BB&T. See Complaint, ¶ 18;

 Amended Complaint, ¶ 22.

        Moreover, whether or not Plaintiff’s termination occurred as a result of discrimination by

 Marzoa is an issue of fact, which the Court would not resolve upon a motion to dismiss, and much

 less upon a motion for remand. “The fact that the plaintiffs may not ultimately prevail against the

 individual defendants because of an insufficient causal link between the defendants’ actions and

 the plaintiffs’ injuries does not mean that the plaintiffs have not stated a cause of action for

 purposes of fraudulent joinder analysis.” Pacheco de Perez, 139 F.3d at 1380-81 (citing Crowe v.

 Coleman, 113 F.3d 1536, 1538 (11th Cir. 1997)). Thus, the Court cannot say that Plaintiff does

 not state a colorable claim against Marzoa for tortious interference.




                                                  4
Case
Case 1:20-cv-24583-BB
     0:19-cv-60098-BB Document
                      Document 8-3 Entered on
                               31 Entered  on FLSD
                                              FLSD Docket
                                                   Docket 04/08/2019
                                                          11/29/2020 Page
                                                                     Page 55 of
                                                                             of 55

                                                          Case No. 19-cv-60098-BLOOM/Valle


        Because the Court does not find that Marzoa has been fraudulently joined in the instant

 case, the Court need not determine whether the amount in controversy is adequately pled.

        Accordingly, Plaintiff’s Motion, ECF No. [16], is GRANTED.                 This case is

 REMANDED to the Circuit Court of the Seventeenth Judicial Circuit in and for Broward County,

 Florida. The Clerk of Court is directed to CLOSE this case, and any pending motions are

 DENIED AS MOOT.

        DONE AND ORDERED in Chambers at Miami, Florida, on April 8, 2019.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                                5
